DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/3/2022 has been entered.

Claims 26, 34-40, 44-47 and 50-54 are currently pending and under examination.

Claim Objections
Claims 26 and 52-54 are objected to because of the following informalities:  the phrase “acacetin, wherein” is missing the and between “,” and “wherein”.  Appropriate correction is required.
Claims 26 and 52-54 are objected to because of the following informalities:  the phrase “a concentration ratio” should contain the article the.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 34-40, 44-47 and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claims 26 and 52, Applicant claims, “at least one garlic extract at a level of 1-25 ug/mL and at least one bioflavonoid at a level of 1-25 ug/mL”, which is considered to be new matter because insertion of the above mentioned claim limitation has no support in the as-filed specification.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the new limitation which would show possession of the concept for “at least one garlic extract at a level of 1-25 ug/mL and at least one bioflavonoid at a level of 1-25 ug/mL”.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 34-40, 44-47 and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 53-54, are rendered vague and indefinite by the phrase “synergistic antimicrobial composition” because it is unclear as to what amount (e.g., amount range, proportion, and/or ratio) of each claimed ingredient actually define a synergistic amount with respect to the other ingredients so as to provide a combined synergistically effective amount of the overall composition.  Accordingly, the metes and bounds of this phrase (e.g., the synergistically effective amounts of each ingredient with respect to the others) are not clearly nor adequately delineated with respect to the synergistic amounts of the individual components.  Please note that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.
The metes and bounds of claims 26 and 52-54 are rendered uncertain by the phrase “at a level of 1-25 ug/mL” because it is not clear what “at a level” means. Is Applicant claiming that the ingredient(s) is/are present in that amount or that the ingredients are measured in this amount in the body or measured in this amount in the formulation? The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 39 are rendered uncertain by the phrase “wherein the concentration ratio of the garlic extract to the bioflavonoid and to the organic acid is about: 1-16:1-16” because it is not clear if the ratio is the garlic extract to the combination of the bioflavonoid and organic acid or if Applicant is claiming the ratio between the garlic extract: the bioflavonoid: organic acid, in which case there is another number missing. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 47 are rendered uncertain by the phrase “intrarectal (suppository)” because it is not clear if Applicant is making the suppository as an example or if Applicant is indicating this is an interchangeable term with intrarectal. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 34-40, 44-47 and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Q*), in view of Uzodike (X1*), Hirai et al. (W1*) and Wang (U2*).
Lu teaches a composition comprising garlic extract containing allicin (See e.g. claim 1) in combination with onion extract that contains quercetin (See e.g. “Description”, paragraph 10), that the composition can contain pantothenic acid or folic acid (See claim 2) and that the composition can treat staphylococcus aureus (See e.g. “Description”, paragraph 7).
Uzodike teaches that garlic extract with the main component as allicin is effective at treating Staphylococcus aureus (See e.g. abstract and page 21, last paragraph).
Hirai teaches treating Staphylococcus aureas infection with quercetin.  Hirari further teaches that in combination with antibiotics, such as oxacillin, ampicillin, vancomycin, gentamicin, and erythromycin, quercetin showed markedly enhanced antibacterial activity against MRSA.
Wang teaches that propinoic acid is effective at suppressing the growth of MRSA.
It would have been obvious to one of ordinary skill in the art to combine garlic extract containing allicin, quercetin and propinoic acid to provide a safe and effective method for treating Staphylococcus aureas infection because at the time the invention was made, it was known that garlic extract containing allicin, quercetin and pantothenic acid or folic acid could be part of a formulation for treating Staphylococcus aureas and garlic extract containing allicin, quercetin and propinoic acid are safe and effective for treating Staphylococcus aureas as clearly taught by the above references.  A person of ordinary skill in the art would have understood to include garlic extract containing allicin, quercetin and propinoic acid in a composition for treating Staphylococcus aureas and to provide allicin, quercetin and pantothenic acid or folic acid in an amounts that falls within the ratio claimed because at the time the invention was made, it was known that garlic extract containing allicin, quercetin and propinoic acid are safe and effective for treating Staphylococcus aureas as clearly taught by the above references.  A person of ordinary skill in the art would have understood to adjust the amount of garlic extract containing allicin, quercetin and propinoic acid within the composition for treating Staphylococcus aureas and to administer this composition to a subject in need of treatment because the above references that the instantly claimed compounds are safe and effective for oral administration to animals and that these individual compounds are effective for treating Staphylococcus aureas. The skilled artisan in the art would have administered a combination of garlic extract containing allicin, quercetin and propinoic acid within the composition for treating Staphylococcus aureas with expectation of success.  A person of ordinary skill in the art would have understood to combine garlic extract containing allicin with quercetin and additionally propinoic acid for treating Staphylococcus aureas, since the individual ingredients are safe and effective for treating Staphylococcus aureas as clearly taught by the above references. Therefore, the skilled artisan would have been motivated to use garlic extract containing allicin, quercetin and propinoic acid in a composition for treating Staphylococcus aureas based upon the beneficial teachings of the above reference. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that synergism is supported by Tables 2-5. Table 2 shows 8 different recipes tested against 5 different microbes, including yeast, all 40 of which demonstrated synergy. Table 3 shows more than 160 successful combinations of these same ingredients in concentrations ranging from 1-25 ug/ml. Table 4 shows another 8 different recipes tested against 6 different microbes, including 5WR:P1 19200US-PCTyeast, all 48 of which demonstrated synergy. Table 5 again shows more than 160 successful combinations of these same ingredients in concentrations ranging from 1-25 ug/ml. 
This is not found persuasive because there is no data shown. Applicant has given amounts but it is not clear what the amounts are referring to (e.g. the top states allicin or ajoene but there is no concentration). Then, there is the name of the different microorganisms and names of different bioflavonoids but there is no graph or any data to show what the percent of inhibition is at each concentration. It is also not clear what concentration is being used of each component. Finally, the drawings also do not help because this is demonstrating various concentrations of the allicin or ajoene on their own. There is no control for the bioflavonoids, so it is not clear what the activity of these compounds individually are. Thus, it is not possible to determine if there is synergism or just an additive effect, especially since it is known that the instantly claimed compounds all have activity against microorganisms.  As discussed previously, in the claims, Applicant is claiming a combination of ingredients including at least one garlic extract and at least one bioflavonoid to a subject in need of treatment of a Staphylococcus aureus infection, wherein said garlic extract comprises at least one of ajoene or allicin, said at least one bioflavonoid comprises at least one of naringenin, naringin, quercetin, rhoifolin, or acacetin. This does not limit the invention to a specific combination of ingredients (e.g. garlic extract: naringenin, naringin, quercetin, rhoifolin, or acacetin). Thus, there can be numerous ingredients in the formulation.  Further, the way the claim is written, all that is required is that the ingredients have a greater effect than each ingredient on its own. This is not the proper way to claim synergy.  First, synergy occurs between specific ingredients and this must be claimed [e.g. a combination of garlic extract and a specific bioflavonoid (that can be selected from a group of bioflavonoids as long as there is support in the originally filed specification via examples showing synergism or unexpected results between the two (or more) claimed ingredients]. Secondly, synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.  Applicant’s claims do not properly recite the correlation between the components.  Without a showing in the originally filed specification of data and proper controls, synergism has not been demonstrated.
Applicant further argues that Lu only discloses a 'kitchen-sink' assortment of chemicals including garlic extract, vitamins, minerals, and quercetin, but no specific organic acid. Lu also does not mention any amounts, nor the potential for synergy and  of the range of treatments (ranging from cancer to heart disease to a huge variety of infections to skin whitening) are enabled. Applicant further argues that in Uzodike, a garlic extract is used for its efficacy on S. aureus conjunctivitis at a minimum inhibitory concentration of 31.25 mg/mL of garlic extract (Uzodilke, abstract) and this directly teaches against the amounts herein claimed. Applicant further argues that Hirai presents example of flavonoid quercetin as against S. aureus and methicillin resistant S. aureus (MRSA) and no compound from garlic extract, nor any organic acid is mentioned, nor the potential for synergy. Applicant further argues that Wang only relates to propionic acid and esters of propionic acids for their effect against Staphylococcus aureus and the minimum effective concentration of propionic acid in Wang is of the order of -10 mM (Wang, p. 164), which is 740.079 ug/mL in concentration.  Applicant further argues that the concentration of organic acids used in the present disclosure is 1-25 ug/mL-some thirty fold less that that taught to be minimum in Wang. This directly teaches against the amounts herein claimed. Further, the potential for synergy is not mentioned. "When the prior art teaches away from combining certain known elements, discovery of successful means of combining them is more likely to be nonobvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); MPEP 2145 D.l. ("A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness"). 
This is not found persuasive because the references clearly teach that the instantly claimed ingredients on their own have the instantly claimed effect of treating Staph. It is obvious to combine different ingredients that are effective against Staph to provide a more effective formulation. Regarding the amounts, the claims use the language “at a level” and it is not clear if Applicant means these are amounts or if this is how much extract is measured. Since the prior art teaches the instantly claimed ingredients are safe and effective for the same purpose and Lu teaches that these ingredients can be used for the instantly claimed treatment, it would have been obvious to make a specific combination of the instantly claimed ingredients for treating Staph. The rejection is maintained for the reasons of record and the reasons set forth above.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699